EXHIBIT 10.12 STATE OF LOUISIANA PARISH OF IBERIA ACT OF LEASE BE IT KNOWN, that: SUTTON INDUSTRIES, INC., a Louisiana corporation domiciled in Iberia Parish, Louisiana, having as its permanent mailing address, P O Drawer 14238, New Iberia, Louisiana 70562-4238, herein represented by and acting through LIONEL H. SUTTON, II, duly authorized, (hereinafter referred to as LESSOR); and Mako Technologies, Inc. Mako Technologies, Inc. (hereinafter referred to as LESSEE), have made and entered into and do hereby make and enter into the following contract of lease, to wit: I. LESSOR has leased, let and rented and does hereby lease, let and rent unto LESSEE for the consideration and under the terms and conditions hereinafter set forth, the property described as follows, to wit: All present property and buildings having a street address of 125 Mako Lane. II. This contract of lease is made for a period of60 months commencing June 1, 2006and terminating May III. The consideration for this lease is declared to be: A monetary rental of $7300.00 per month payable monthly in advance to LESSOR at P.O. Box 14238, New Iberia, La. 70562-4238, beginning on the commencement date. IV. LESSOR grants to LESSEE the option to extend and/or renew this lease for 2 additional terms of 5 yrs. to commence upon expiration of the primary term.
